

Exhibit 10.2


SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement (“Agreement”) is made as of the date executed below
between comScore, Inc. (“Company”), a Delaware corporation, and Melvin Wesley
III (“Executive”).
     
In consideration of the mutual promises contained in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the undersigned, intending to be legally bound, state and agree as
provided below.


1.Separation. Executive has exercised his right to resign for Good Reason
pursuant to the parties’ October 28, 2014 Change of Control and Severance
Agreement, and his resignation shall be effective October 10, 2016 (the
“Separation Date”).
2.Accrued Compensation. The Company will pay Executive for all accrued salary,
and all accrued and unused vacation earned through the Separation Date, subject
to standard payroll deductions and withholdings, on the Company’s ordinary
payroll date next-following the Separation Date.
3.Health Insurance. Executive’s health insurance will terminate on the last day
of the month in which the Separation Date occurs. If eligible, Executive may
thereafter elect to continue Executive’s health benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) or state
insurance laws, if applicable, at Executive’s own expense (or, if Executive
enters into this Agreement, at the Company’s expense as provided in paragraph
5(b) below). Notice of Executive’s COBRA rights will be sent to Executive under
separate cover. Executive’s rights to elect such coverage are not contingent
upon him entering into this Agreement.
4.Expense Reimbursements. Executive agrees that, within ten days following the
Separation Date, Executive will submit Executive’s final documented expense
reimbursement statement reflecting all business expenses Executive incurred
through the Separation Date, if any, for which Executive seeks reimbursement.
The Company will reimburse Executive for these expenses pursuant to its regular
business practice.
5.Severance Benefits. Provided that Employee has signed and returned this
Agreement on or within twenty-one (21) days following the Separation Date, and
not revoked this Agreement within seven (7) days after signing, and has
otherwise complied with (and continues to comply with) all terms of this
Agreement and fulfilled all obligations hereunder, Employee will be entitled to
the following severance benefits.
(a)
Severance. The Company will continue to pay Executive his annual base salary
(annual rate of $334,400), subject to all application payroll deductions and
withholdings, as severance pay (“Severance Payments”) for a period of fifteen
(15) months following the






--------------------------------------------------------------------------------




Separation Date (the “Severance Period”). These payments will begin on the first
payroll date after the revocation period in Paragraph 13(c) below expires.


(b)
COBRA Reimbursement. If Executive elects continuation coverage pursuant to COBRA
within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, and for so long as Executive has not yet become
eligible for replacement coverage, then the Company will pay the COBRA premiums
for such coverage (at the coverage levels in effect immediately prior to
Executive’s termination) until the final day of the month in which the Severance
Period ends.



6.Other Compensation or Benefits. Executive acknowledges that, except as
expressly provided in this Agreement, Executive will not receive any additional
compensation, severance or benefits from the Company after the Separation Date
other than vested compensation or benefits under the Company’s employee benefit
plans in accordance with the respective terms thereof. Executive further
understands and agrees that any options, restricted stock, and restricted stock
units and other equity awards that are not vested immediately prior to the
Separation Date shall be forfeited.
7.Compensation Clawback.    Executive acknowledges and agrees that, in addition
to any other rights the Company may have, if the Company is required to claw
back any incentive or other compensation pursuant to the Sarbanes-Oxley Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, any regulations
promulgated thereunder, or any other laws or regulations that may apply to
Executive whether in effect now or in the future, the Company shall be entitled
to cease any Severance Payments, and apply those Severance Payment amounts
toward any such claw back. Nothing in this paragraph shall be construed to be an
agreement by the Executive to the Company’s determination that such claw back is
required, nor shall it prevent Executive from commencing an action to challenge
a termination of his Severance Payments if he believes they were terminated in
breach of this Agreement.
8.Return of Company Property. Executive agrees to return all Company Property
that Executive has in Executive’s possession to the Company no later than the
Separation Date, and further agrees not to retain any Company documents or any
copies thereof except as provided below. “Company Property” shall include, but
not be limited to: Company files; manuals; notes; drawings; records; business
plans and forecasts; financial information; specifications; computer-recorded
information; tangible property (including, but not limited to: computers; smart
phones; cell phones; PDAs); credit cards; entry cards; identification badges and
keys; and any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof).
Notwithstanding the foregoing, (a) Executive and his counsel may retain copies
of documents relating to this Agreement, his employment relationship with the
Company, and his benefits, compensation and equity interests; and (b)
Executive’s counsel (and any experts engaged by such counsel) may retain any
Company documents provided to such counsel by the Company or by the Executive
for the purpose of assisting in their defense of Executive in any government
inquiries or proceedings or in any litigation brought against the Company or
Executive (the “permitted purposes”) and any copies thereof, provided that
Executive’s counsel and experts


-2-

--------------------------------------------------------------------------------




use such documents only for the permitted purposes, maintain the confidentiality
of such documents (including, if they must be filed in court, filing them under
seal if possible), and return them to the Company when they are no longer needed
for the permitted purposes (or, in the case of documents reflecting Executive’s
attorneys’ work product or attorney-client communications between Executive and
his attorneys, certifying their destruction when they are no longer legally
required to be maintained), and provided further that Executive and his counsel
return to the Company promptly upon request, and share with no other party
without the Company’s express written consent, any documents containing the
Company’s attorney-client privileged information or attorney work product of the
Company’s counsel.
9.Proprietary Information and Noncompetition Obligations. Executive acknowledges
Executive’s continuing obligations under Executive’s At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement, a copy
of which is attached hereto as Exhibit A, including but not limited to,
Executive’s obligations related to confidentiality and noninterference with
personnel relations. Notwithstanding anything herein or in Exhibit A to the
contrary, Executive shall not be held liable under this Agreement, Exhibit A or
any other agreement or any federal or state trade secret law for making any
confidential disclosure of a Company trade secret or other confidential
information to a government official or an attorney for purposes of reporting a
suspected violation of law or regulation, or in a court filing under seal.
10.Non-Disparagement. The Company agrees that it will refrain, that it will
direct its executive officers to refrain, (and that the Company will use its
reasonable best efforts to cause the Company’s directors to refrain) from making
any statement(s) that disparages Executive, and Executive agrees to refrain from
making any statement(s) that disparages the Company, its directors or executive
officers. Nothing in this provision, or in any other provision of this
Agreement, should be construed to limit the Executive from (i) complying with
any valid subpoena or court order (about which Executive shall provide the
Company with prompt notice of the subpoena or court order, a copy of the
subpoena or court order, and a transcript of any testimony, all to the maximum
extent permitted by applicable law or policy); (ii) cooperating with any
government investigation; (iii) voluntarily communicating, without notice to or
approval by the Company, with any government agency regarding a potential
violation of any law or regulation; (iv) cooperating with reasonable requests by
comScore; or (v) responding to untruthful statements made about him or defending
himself in connection with any litigation or investigation. Similarly, nothing
in this provision, or in any other provision of this Agreement, should be
construed to limit the Company or any of its directors, officers or employees
from (i) complying with any valid subpoena or court order; (ii) making
statements that it concludes in good faith after consultation with counsel (a)
are appropriate in filings, releases, and other documents prepared in connection
with applicable securities laws or (b) may otherwise be required under any other
applicable law; (iii) conducting in good faith investigations or inquiries
regarding any potential violation of law; (iv) communicating with any government
agency; or (v) responding to untruthful statements made about them or defending
themselves in connection with any litigation or investigation.




-3-

--------------------------------------------------------------------------------




11.Cooperation. Executive is permitted to cooperate fully and truthfully with
any government authority conducting an investigation into any potential
violation of any law or regulation. Nothing in this Agreement is intended to or
shall prohibit Executive from providing such cooperation. Executive also agrees
to cooperate and assist comScore and/or its Board of Directors or any committees
thereof in any formal or informal investigation into matters which Executive has
relevant knowledge to the extent reasonably requested. Executive agrees and
acknowledges that such assistance and cooperation may include, but not be
limited to, providing all relevant information and documents reasonably
available to Executive about matters on which he worked. Executive agrees to
make himself promptly available to comScore or its representatives for
interviews and meetings regarding any matter relating to his employment or
matters on which he worked while employed at comScore as may be reasonably
requested. The Company shall reimburse Executive for the reasonable expenses he
incurs in the course of cooperating with such Company requests.
12.Release of All Claims. Except as otherwise set forth in this Agreement,
Executive hereby releases, acquits and discharges the Company and its
affiliates, and their officers, directors, agents, servants, employees,
attorneys, shareholders, successors and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities (except those
indemnification rights excluded below) and obligations of every kind and nature,
in law, equity or otherwise, known or unknown, suspected or unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date on which
Executive executes this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
Executive’s employment with the Company or the termination of that employment;
claims or demands related to salary, incentive payments, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to federal, state or local law, statute or cause
of action including, but not limited to, the federal Civil Rights Act of 1964,
as amended; the federal Age Discrimination in Employment Act, the federal
Americans with Disabilities Act of 1990, as amended; tort law; contract law;
wrongful discharge; discrimination; harassment; fraud; defamation; emotional
distress; and breach of the implied covenant of implied good faith and fair
dealing.
EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT
THIS RELEASE IS A GENERAL RELEASE AND THAT BY
SIGNING THIS AGREEMENT, EXECUTIVE IS SIGNING THIS RELEASE.


Nothing in this Agreement shall be construed to prohibit Executive from
commencing, instituting, participating, providing truthful information, or
otherwise assisting in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other government agency; provided,
however, that by signing this Agreement, Executive agrees to waive and release
any right Executive may have to recover monetary relief or compensation from the
Released Parties in connection with any such proceeding or investigation. For
the avoidance of doubt, nothing herein prevents Executive from receiving any
whistleblower or similar award. Further, this release shall


-4-

--------------------------------------------------------------------------------




not be deemed to affect a release of any claim that may not be released by law,
including rights to unemployment or workers compensation, and rights to vested
benefits governed by ERISA, nor shall it be deemed to affect a release of any
right to enforce the terms of this Agreement or any rights Executive may have to
indemnification under the Indemnification Agreement (attached hereto as Exhibit
B), the Company’s By-Laws or applicable law.


Executive represents and warrants that Executive has not previously filed or
joined in any claim released herein.


13.Waiver and Release Acknowledgement. Executive acknowledges that Executive is
knowingly and voluntarily making the above waiver and release.  Executive also
acknowledges that the consideration given for the waiver and the release in the
preceding paragraphs hereof is in addition to anything of value to which
Executive was already entitled.  Executive further acknowledges that:
(a)    The Agreement includes a release of all claims arising under the Age
Discrimination in Employment Act (“ADEA”), a federal statute that prohibits
employers from discriminating against employees age 40 and over on the basis of
age.
(b)    Executive has been given the opportunity to consider this Agreement for
twenty-one (21) days before executing it. If Executive executes this Agreement
prior to the expiration of that twenty-one (21) day period, he acknowledges that
such decision was entirely voluntary and that he had the opportunity to consider
this Agreement for the entire twenty-one (21) day period.
(c)    For a period of seven (7) days from the date of his execution of this
Agreement, Executive shall retain the right to revoke the Agreement, including
the waiver of claims arising under the ADEA. In order to exercise his right to
revoke the Agreement, including the waiver of his ADEA claims, Executive must
provide written notice to comScore, c/o Sara Dunn, Vice President Human
Resources, 11950 Democracy Drive, Reston, Virginia 20190, no later than 5:00
p.m. on the seventh calendar day following his execution of the Agreement. If
Executive elects to exercise this revocation right, the Agreement shall be void
in its entiretyand the Company shall then be relieved of any and all obligations
to make any payments required under this Agreement. If Executive does not timely
revoke the Agreement, he understands and agrees that the Agreement, including
the waiver of claims under the ADEA, will become fully enforceable immediately
after the expiration of such revocation period;
(d)    Executive has been and is advised to consult an attorney regarding this
Agreement prior to executing it and that he has been given sufficient time to do
so;
(e)    Executive has received full and adequate consideration for this
Agreement, including the waiver and release herein; and


-5-

--------------------------------------------------------------------------------




(f)    Executive fully understands and acknowledges the significance and
consequences of this Agreement and represents by his signature that the terms of
this Agreement are fully understood and voluntarily accepted by him. This
Agreement has been individually negotiated by Executive and is not part of a
group exit incentive or other group employment termination program.


14.Enforcement. Except as otherwise provided herein, if any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


15.Costs. Other than any costs recoverable under the “Enforcement” Section
above, the parties intend that each shall bear its own costs, if any, that may
have been incurred relating to this Agreement.


16.No Admission of Liability. This Agreement is not intended as an admission of
liability by any party.


17.Notice. In the event that any notice is to be given to any party under this
Agreement, it shall be given by certified mail, return receipt requested, and
addressed to the party as follows:


To Company:
comScore, Inc.

Attention: General Counsel
11950 Democracy Drive, Suite 600
Reston, VA 20190


To Employee:        Mel Wesley
[address on file with Company]


    
18.Continuing Obligations.    The parties agree that the terms of the At Will
Employment, Confidential Information, Invention Assignment And Arbitration
Agreement, dated August 3, 2014, and the Indemnification Agreement, dated August
29, 2014, attached hereto as Exhibits A and B, respectively, continue in full
force and effect.
19.Miscellaneous. This Agreement constitutes the full and entire understanding
and agreement between the parties regarding the subjects hereof. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other such
promises, warranties or representations. This Agreement may not be modified or
amended except in writing signed by both Executive and a duly authorized officer
of the Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both Executive and the Company, and inure to the
benefit of both Executive and the Company, their heirs, successors and assigns.
Executive represents and warrants that Executive has not previously assigned or


-6-

--------------------------------------------------------------------------------




transferred, or purported to assign or transfer, to any person or entity, any of
the claims released herein and Executive agrees to indemnify and hold harmless
the Released Parties any claim, demand, debt, obligation, liability, cost,
expense, right of action or cause of action based on, arising out of or in
assignment. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question shall be modified by
the court so as to be rendered enforceable. This Agreement shall be governed in
all respects by the laws of the Commonwealth of Virginia, without reference to
its choice of law rules. This Agreement may be signed electronically and in
counterparts.
The undersigned state that they have carefully read this Agreement, that they
know and understand its terms, and they sign it freely.


-7-

--------------------------------------------------------------------------------




COMPANY:


COMSCORE, INC.


By:
/s/ Christiana Lin
Christiana Lin
General Counsel and Chief Privacy Officer


EXECUTIVE:


/s/ Mel Wesley                 11/4/16
            Name                    Date


        


-8-

--------------------------------------------------------------------------------






                    
Exhibit A – At Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement
















-9-

--------------------------------------------------------------------------------






COMSCORE, INC.


AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AND
ARBITRATION AGREEMENT


As a condition of my employment with comScore, Inc., its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, I agree to the following:


1.    At-Will Employment.


I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR AN
UNSPECIFIED DURATION AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND
THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS
OBTAINED IN WRITING AND SIGNED BY THE PRESIDENT OF THE COMPANY. I ACKNOWLEDGE
THAT THIS EMPLYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME WITH OR WITHOUT
GOOD CAUSE OR FOR ANY OR NO CAUSE, AT THE OPTION EITHER OF THE COMPANY OR
MYSELF, WITH OR WITHOUT NOTICE.


2.    Confidential Information.


(a)Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company, except under a non-disclosure agreement
duly authorized and executed by the Company. I understand that “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including but not limited to research, product plans,
or other information regarding the Company’s products or services and markets
therefor, customer lists and customers (including but not limited to customers
of the Company on whom I called or with whom I became acquainted during the term
of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
panel recruitment, maintenance and operation, marketing, finances or other
business information. I further understand that Confidential Information does
not include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof.


(b)Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade


-10-

--------------------------------------------------------------------------------




secrets of any former or concurrent employer or other person or entity and that
I will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.


(c)Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.


3.    Inventions.


(a)Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (each referred to as “Prior Inventions”), which belong to me,
which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Invention. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, unless I and the Company have agreed otherwise in writing with
respect to such Prior Invention.


(b)Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 3(f)
below. I further acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of and during the
period of my employment with the Company and which are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any invention developed by me solely or jointly with
others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.


-11-

--------------------------------------------------------------------------------






(c)Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.


(d)Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
within the scope of and during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings and any other format
that may be specified by the Company. The records will be available to and
remain the sole property of the Company at all times.


(e)Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for an in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.


(f)Exception to Assignments. I understand that, whether or not I am a California
resident, the provisions of this Agreement requiring assignment of Inventions to
the Company shall not apply to any invention which qualifies fully under the
provisions of California Labor Code Section 2870 (attached hereto as Exhibit B).
I will advise the Company promptly in writing of any inventions that I believe
meet the criteria in California Labor Code Section 2870 and not otherwise
disclosed on Exhibit A.


4.    Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or


-12-

--------------------------------------------------------------------------------




becomes involved during the term of my employment, nor will I engage in any
other activities that conflict with my obligations to the Company.
5.    Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to paragraph 3(d). In the event of the termination of my employment, I
agree to sign and deliver the "Termination Certification" attached hereto as
Exhibit C.


6.    Notification to New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.


7.No Solicitation of Employees and Non-Competition.


(a) In consideration for my employment by the Company and other valuable
consideration, receipt of which is acknowledged, I agree that during my
employment with the Company and for a period of 12 months immediately following
the termination of my relationship with the company for any reason, with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company's employees to leave their employment,
or take away such employees, or attempt to solicit, induce, recruit, encourage
or take away employees of the Company, either for myself or for any other person
or entity.


(b)    For the purposes of this Section 7(b) only, the term “Client” shall mean
any client of the Company on whose account I worked and with whom I had direct
and significant contact during the two years prior to the termination of my
relationship with the Company. In exchange for such same consideration, I also
agree that during my employment with the Company and for a period of 12 months
immediately following the termination of my relationship with the Company for
any reason, with or without cause, I shall not (i) persuade, or attempt to
persuade, any Client to cease doing business with or to reduce the amount of
business it does with the Company; or (ii) solicit for myself or any person or
entity other than the Company the business of any Client for the purpose of
offering, obtaining, selling, diverting, or receiving market research services
or products similar, or substantially similar, to the market research services
and products offered by the Company. For purposes of illustration only, and not
limitation, I understand that the term “solicit” means to personally petition,
importune or entreat a Client to contact me (e.g., personal follow up phone
calls) regarding the market research products or services of my new business
enterprise that are similar, or substantially similar, to those services and
products offered by the Company. I also understand that


-13-

--------------------------------------------------------------------------------




solicitation does not prevent me from passively accepting business from a Client
(e.g., a Client contacts me entirely on such Client’s own initiative).
(c)     In exchange for such same consideration, I also agree that following the
termination of my relationship with the Company for any reason, with or without
cause, I shall not engage in any trade or business in the faithful performance
of which it would be highly likely that I would, or would be required or
expected to, use or disclose any Confidential Information of the Company.


(d)In exchange for such same consideration, I also agree that during my
employment with the Company and for a period of 12 months immediately following
the termination of my relationship with the Company for any reason, with or
without cause, I shall not, without first obtaining the prior written approval
of Company, be engaged as an officer, director, employee, consultant, principal
or trustee on behalf of any other person, firm, corporation or other entity,
engage in any business or activity that competes with the business of the
Company. This restriction is limited to those geographic locations in which the
Company, as of the termination date conducts business. However, this restriction
shall only apply to the performance of services by me that are the same or of a
similar kind as that which I provided to the Company immediately prior to the
termination date. For the purpose of this Section 7(d), the phrase “competes
with the business of the Company” shall only include businesses with a market
research offering (a) that primarily collect data from digital media users by
obtaining their online browsing, buying and other behavior, regardless of
whether that is done at the panel, site, or census level, (b) using digital
media to survey respondents, (b) using communications evaluation and testing,
(c) incorporating web analytics, or (e) non-panel based wireless analytic
solutions.


8.    Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit D hereto.


9.    Personal Use of Company Information Policy. I agree to diligently adhere
to the Personal Use of Company Information Policy attached as Exhibit E hereto.


10.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.


11.    Arbitration and Equitable Relief.


-14-

--------------------------------------------------------------------------------






(a)    Arbitration. In consideration of my employment with the Company, its
promise to arbitrate all employment-related disputes and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from my employment with the
Company or the termination of my employment with the Company, including any
breach of this agreement, shall be subject to binding arbitration. Disputes
which I agree to arbitrate, and thereby agree to waive any right to a trial by
jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, claims of
harassment, discrimination or wrongful termination, and any statutory claims. I
further understand that this agreement to arbitrate also applies to any disputes
that the Company may have with me.


(b)    Procedure. I agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its national rules for the resolution of
employment disputes. I agree that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. I also agree that the arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. I understand that the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that I
shall pay the first $125.00 of any filing fees associated with any arbitration I
initiate. I agree that the decision of the arbitrators shall be in writing.


(c)    Remedy. Except as provided by this agreement, arbitration shall be the
sole, exclusive and final remedy for any dispute between me and the Company.
Accordingly, except as provided for by this agreement, neither I nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.


(d)    Availability of Injunctive Relief. Both parties agree that any party may
petition a court for injunctive relief including, but not limited to, where
either party alleges or claims a violation of the at-will employment,
confidential information, invention assignment and arbitration agreement between
me and the Company or any other agreement regarding trade


-15-

--------------------------------------------------------------------------------




secrets, confidential information, or nonsolicitation. Both parties understand
that any breach or threatened breach of such an agreement will cause irreparable
injury and that money damages will not provide an adequate remedy therefore and
both parties hereby consent to the issuance of an injunction. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys' fees.


(e)    Administrative Relief. I understand that this agreement does not prohibit
me from pursuing an administrative claim with a local, state or federal
administrative body such as the Equal Employment Opportunity Commission. This
agreement does, however, preclude me from pursuing court action regarding any
such claim.


(f)    Voluntary Nature of Agreement. I acknowledge and agree that I am
executing this agreement voluntarily and without any duress or undue influence
by the Company or anyone else. I further acknowledge and agree that I have
carefully read this agreement and that I have asked any questions needed for me
to understand the terms, consequences and binding effect of this agreement and
fully understand it, including that I am waiving my right to a jury trial.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this agreement.


12.    General Provisions
(a)    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of Commonwealth of Virginia. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in Virginia
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.


(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions or representations between us including,
but not limited to, any representations made during my interview(s) or
relocation negotiations, whether written or oral. No modification of or
amendment to the Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the President of the Company and
me. Any subsequent change or changes in my duties, salary or compensation will
not affect the validity or scope of this Agreement.


(c)    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.




-16-

--------------------------------------------------------------------------------




(d)    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefits of the Company, its successors, and its assigns.


[Signature Page Follows]


-17-

--------------------------------------------------------------------------------








This At Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.


Date: Aug 3, 2014                    /s/ Mel Wesley
Signature


Mel Wesley
Name of Employee




COMSCORE, INC.


By: /s/ Christiana Lin
Christiana Lin
EVP, General Counsel and Chief
Privacy Officer


[Signature Page to At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement]


-18-

--------------------------------------------------------------------------------






EXHIBIT A
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Identifying Number
Title                    Date                    or Brief Description






X    No inventions or improvements
__    Additional Sheets Attached


Signature of Employee: /s/ Mel Wesley
Print Name of Employee: Mel Wesley


Date: Aug 3, 2014


-19-

--------------------------------------------------------------------------------






EXHIBIT B


CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT




“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


(2)Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”


-20-

--------------------------------------------------------------------------------






EXHIBIT C


COMSCORE, INC.


TERMINATION CERTIFICATE


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to comScore, its subsidiaries, affiliates, predecessors,
successors or assigns (together, the "Companv").


I further certify that I have complied with all the terms of the Company's At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.


I further agree that, in compliance with the At Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, databases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.


I further agree that for twelve (12) months from this date, I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.


Date: ___________        
________________________________
(Employee’s Signature)
________________________________
(Type/Print Employee’s Name)


-21-

--------------------------------------------------------------------------------




EXHIBIT D


COMSCORE, INC.


CONFLICT OF INTEREST GUIDELINES




It is the policy of comScore, Inc to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.


1.    Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement elaborates on this principle and is a
binding agreement.)


2.    Accepting or offering substantial gifts, excessive entertainment, favors
or payment which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.


3.    Participating in civic or professional organizations that might involve
divulging confidential information of the Company.


4.    Initiating or approving personnel actions affecting reward or punishment
of employees or applicants where there is a family relationship or is or appears
to be a personal or social involvement.


5.    Initiating or approving any form of personal or social harassment of
employees.


6.    Holding outside directorships in suppliers, customers or competing
companies, where such directorship might influence in any manner a decision or
course of action of the Company. Permitting personal investments (if any) in,
and personal financial


-22-

--------------------------------------------------------------------------------




speculation (if any) with respect to, suppliers, customers or competing
companies, to influence in any manner a decision or course of action of the
Company.


7.    Borrowing from or lending to employees, customers or suppliers.


8.    Acquiring any real estate interest of the Company.


9.    Improperly using or disclosing to the Company any proprietary information
or trade secrets of any former or concurrent employer or other persons or entity
with whom obligations of confidentiality exist.


10.    Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.


11.    Making any unlawful agreement with distributors with respect to prices.


12.    Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.


13.    Using, trading or helping others to use or trade equities based upon
Company proprietary information and in any way using proprietary information for
personal gain.


14.    Communicating to third parties any proprietary information in the absence
of a specific contractual arrangement with Company to provide such information.


15.    Engaging in any conduct which is not in the best interest of the Company.


Each officer, employee and independent contractor must take very necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.




-23-

--------------------------------------------------------------------------------






EXHIBIT E


COMSCORE, INC.
PERSONAL USE OF COMPANY INFORMATION


comScore is a provider of online commerce activity and related internet
behavioral intelligence. One of comScore's goals is to be the leading provider
of accurate and objective data and analysis of ecommerce activities and trends.
An important focus of comScore's service is studying specific companies,
specific online sectors, and targeted econometric conditions. comScore clients
pay to receive this valuable information and all comScore employees and partners
must act to preserve its commercial value. To avoid any actual and/or perceived
conflicts or issues, comScore prohibits employee use of comScore data for
personal gain or for any purpose other than official comScore business. This
includes, but is not limited to, trading in specific company stocks or indexes
based on comScore information in advance of it being made publicly available, or
communicating such information to third parties for the purpose of financial
gain where there is no contractual relationship with com Score to provide such
information.


Examples of comScore proprietary Information include, but are not limited to:
a.data that comScore receives from its clients
b.all data that comScore collects from its panelists
c.any and all analysis comScore prepares on behalf of specific clients
d.any and all analysis comScore prepares for the general population before it is
released to the general population
e.any other client information deemed to be of a confidential nature such as
earnings projections, proposed capital transaction activity, bankruptcy or
restructurings, changes in assets, including intellectual property, etc.
f.all other confidential, non public information used in comScore's business
Prohibited Actions (Effective February 2002)
1.
Employees are prohibited from using, trading or helping others to use or trade
equities based upon comScore proprietary information and in any way using
proprietary information for personal gain.

2.
Employees are prohibited from communicating to third parties any proprietary
information in the absence of a specific contractual arrangement with comScore
to provide such information.





-24-

--------------------------------------------------------------------------------






Compliance Procedures


1.
comScore's Chief Financial Officer shall serve as Compliance Officer with regard
to this Policy. The role of the Compliance Officer is to provide guidance to
employees and ensure compliance with this policy.

2.
All new comScore employees, before commencing employment, will be required to
read this Policy and to attest that they understand it and agree to comply with
it.

3.
All existing comScore employees will be required annually to certify that they
continue to understand this policy and agree to abide by its requirements.

4.
Each comScore employee agrees that he or she shall provide, upon request from
the Compliance Officer, account statements or trade records for any brokerage
firm accounts held in the employee's name or held by an immediate family member.



Failure to Comply






comScore reserves the right to take action against its employees for failing to
comply with this policy, such action may include termination and recovery of all
damages arising from any violation.


Acknowledged: /s/ Mel Wesley                Date: Aug 3, 2014


Print Name: Mel Wesley


-25-

--------------------------------------------------------------------------------








Exhibit B – Indemnification Agreement


-26-

--------------------------------------------------------------------------------






COMSCORE, INC.
INDEMNIFICATION AGREEMENT
THIS AGREEMENT is entered into, effective as of August 29, 2014 by and between
comScore, Inc., a Delaware corporation (the “Company”), and Mel Wesley
(“Indemnitee”).
WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;
WHEREAS, Indemnitee is a director and/or officer of the Company;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations;
WHEREAS, the Amended and Restated Certificate of Incorporation (the “Certificate
of Incorporation”) and Amended and Restated Bylaws (the “Bylaws”) of the Company
require the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted under Delaware law, and the Indemnitee
has been serving and continues to serve as a director and/or officer of the
Company in part in reliance on the Company’s Certificate of Incorporation and
Bylaws; and
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the aforesaid
Certificate of Incorporation and Bylaws, (ii) specific contractual assurance
that the protection promised by the Certificate of Incorporation and Bylaws will
be available to Indemnitee (regardless of, among other things, any amendment to
or revocation of the Certificate of Incorporation and Bylaws or any change in
the composition of the Company’s Board of Directors or acquisition transaction
relating to the Company) and (iii) an inducement to provide effective services
to the Company as a director and/or officer, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to
Indemnitee to the fullest extent (whether partial or complete) permitted under
Delaware law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve the Company directly or, at its request, with another
enterprise, and intending to be legally bound hereby, the parties agree as
follows:
1.    Certain Definitions:
(a)    “Affiliate” shall mean any corporation or other person or entity that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under


-27-

--------------------------------------------------------------------------------




common control with, the person specified, including, without limitation, with
respect to the Company, any direct or indirect subsidiary of the Company.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)    A “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, and other than any person holding shares of the Company on the date
that the Company first registers under the Securities Act of 1933, as amended,
or any transferee of such individual if such transferee is a spouse or lineal
descendant of the transferee or a trust for the benefit of the individual, his
or her spouse or lineal descendants), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding Voting Securities, (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority of the Board, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets.
(d)    “Expenses” shall mean any expense, liability or loss, including
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments or other charges
imposed thereon, any federal, state, local or foreign taxes imposed as a result
of the actual or deemed receipt of any payments under this Agreement and all
other costs and obligations, paid or incurred in connection with investigating,
defending, being a witness in, participating in (including on appeal) or
preparing for any of the foregoing in, any Proceeding relating to any
Indemnifiable Event.
(e)    “Indemnifiable Event” shall mean any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director or officer of the Company or an Affiliate
of the Company, or while a director or officer is or was serving at the request
of the Company or an Affiliate of the Company as a director, officer, employee,
trustee, agent or fiduciary of another foreign or domestic corporation,
partnership,


-28-

--------------------------------------------------------------------------------




joint venture, employee benefit plan, trust or other enterprise or was a
director, officer, employee or agent of a foreign or domestic corporation that
was a predecessor corporation of the Company or of another enterprise at the
request of such predecessor corporation, or related to anything done or not done
by Indemnitee in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as a director, officer, employee or
agent or in any other capacity while serving as a director, officer, employee or
agent of the Company or an Affiliate of the Company, as described above.
(f)    “Independent Counsel” shall mean the person or body appointed in
connection with Section 3.
(g)    “Proceeding” shall mean any threatened, pending or completed action, suit
or proceeding or any alternative dispute resolution mechanism (including an
action by or in the right of the Company or an Affiliate of the Company) or any
inquiry, hearing or investigation, whether conducted by the Company or an
Affiliate of the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil, criminal, administrative, investigative or other.
(h)    “Reviewing Party” shall mean the person or body appointed in accordance
with Section 3.
(i)    “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.
2.    Agreement to Indemnify.
(a)    General Agreement. In the event Indemnitee was, is or becomes a party to
or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The parties hereto intend that this
Agreement shall provide for indemnification in excess of that expressly
permitted by statute, including, without limitation, any indemnification
provided by the Company’s Certificate of Incorporation, its Bylaws, vote of its
stockholders or disinterested directors or applicable law.
(b)    Initiation of Proceeding. Notwithstanding anything in this Agreement to
the contrary, Indemnitee shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Indemnitee against
the Company or any director or officer of the Company unless (i) the Company has
joined in or the Board has consented to the initiation of such Proceeding,
(ii) the Proceeding is one to enforce indemnification rights under Section 5 or
(iii) the Proceeding is instituted after a Change in Control (other than a
Change


-29-

--------------------------------------------------------------------------------




in Control approved by a majority of the directors on the Board who were
directors immediately prior to such Change in Control) and Independent Counsel
has approved its initiation.
(c)    Expense Advances. If so requested by Indemnitee, the Company shall
advance (within thirty (30) days of such request) any and all Expenses to
Indemnitee (an “Expense Advance”). The Indemnitee shall qualify for such Expense
Advances upon the execution and delivery to the Company of this Agreement which
shall constitute an undertaking providing that the Indemnitee undertakes to
repay such Expense Advances if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company.
Indemnitee’s obligation to reimburse the Company for Expense Advances shall be
unsecured and no interest shall be charged thereon. This Section 2(c) shall not
apply to any claim made by Indemnitee for which indemnity is excluded pursuant
to Section 2(b) or 2(f).
(d)    Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified against all Expenses incurred in connection therewith.
(e)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
(f)    Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by the Company on account of any Proceeding in which a final
judgment is rendered against Indemnitee or Indemnitee enters into a settlement,
in each case (i) for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws; (ii) for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or (iii) for which payment is prohibited by law.
Notwithstanding anything to the contrary stated or implied in this Section 2(f),
indemnification pursuant to this Agreement relating to any Proceeding against
Indemnitee for an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company pursuant to the provisions of
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws shall not be prohibited if Indemnitee ultimately establishes in any
Proceeding that no recovery of such profits from Indemnitee is permitted under
Section 16(b) of the Exchange Act or similar provisions of any federal, state or
local laws.
3.    Reviewing Party. Prior to any Change in Control, the Reviewing Party shall
be any appropriate person or body consisting of a member or members of the Board
or any other person or body appointed by the Board who is not a party to the
particular Proceeding with respect


-30-

--------------------------------------------------------------------------------




to which Indemnitee is seeking indemnification; provided that if all members of
the Board are parties to the particular Proceeding with respect to which
Indemnitee is seeking indemnification, the Independent Counsel referred to below
shall become the Reviewing Party; after a Change in Control, the Independent
Counsel referred to below shall become the Reviewing Party. With respect to all
matters arising before a Change in Control for which Independent Counsel shall
be the Reviewing Party and all matters arising after a Change in Control, in
each case concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from Independent Counsel selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld or delayed),
and who has not otherwise performed services for the Company or the Indemnitee
(other than in connection with indemnification matters) within the last five
years. The Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Such counsel,
among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.
4.    Indemnification Process and Appeal.
(a)    Indemnification Payment. Indemnitee shall be entitled to indemnification
of Expenses, and shall receive payment thereof, from the Company in accordance
with this Agreement as soon as practicable after Indemnitee has made written
demand on the Company for indemnification, but in no event later than thirty
(30) business days after such demand, unless the Reviewing Party has given a
written opinion to the Company that Indemnitee is not entitled to
indemnification under applicable law. Indemnitee shall cooperate with the
Reviewing Party making a determination with respect to Indemnitee's entitlement
to indemnification, including providing to the Reviewing Party upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.
(b)    Suit to Enforce Rights. Regardless of any action by the Reviewing Party,
if Indemnitee has not received full indemnification within thirty (30) days
after making a demand in accordance with Section 4(a), Indemnitee shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation in any court in the State of California or the State of Delaware
having subject matter jurisdiction thereof seeking an initial determination by
the court or challenging any determination by the Reviewing Party or any aspect
thereof. The Company hereby consents to service of process and to appear in any
such proceeding. Any determination by the Reviewing Party not challenged by the
Indemnitee shall be binding on the Company and Indemnitee. The Company shall be
precluded from asserting in any such


-31-

--------------------------------------------------------------------------------




proceeding that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the Company
is bound by all the provisions of this Agreement. The remedy provided for in
this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity.
(c)    Defense to Indemnification, Burden of Proof, and Presumptions. It shall
be a defense to any action brought by Indemnitee against the Company to enforce
this Agreement (other than an action brought to enforce a claim for Expenses
incurred in defending a Proceeding in advance of its final disposition) that it
is not permissible under applicable law for the Company to indemnify Indemnitee
for the amount claimed. In connection with any such action or any determination
by the Reviewing Party or otherwise as to whether Indemnitee is entitled to be
indemnified hereunder, the burden of proving such a defense or determination
shall be on the Company. Neither the failure of the Reviewing Party or the
Company (including its Board, independent legal counsel or its stockholders) to
have made a determination prior to the commencement of such action by Indemnitee
that indemnification of the claimant is proper under the circumstances because
Indemnitee has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct. For purposes of this Agreement, the termination of any claim, action,
suit or proceeding, by judgment, order, settlement (whether with or without
court approval), conviction or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. For purposes of any
determination of good faith under any applicable standard of conduct, Indemnitee
shall be deemed to have acted in good faith if Indemnitee’s action is based on
the records or books of account of the Company, including financial statements,
or on information supplied to Indemnitee by the officers of the Company in the
course of their duties, or on the advice of legal counsel for the Company or the
Board or counsel selected by any committee of the Board or on information or
records given or reports made to the Company by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Company or the Board or any committee of the Board. The
provisions of the preceding sentence shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct. The knowledge and/or actions, or
failure to act, or any director, officer, agent or employee of the Company shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
5.    Indemnification for Expenses Incurred in Enforcing Rights. The Company
shall indemnify Indemnitee against any and all Expenses that are incurred by
Indemnitee in connection with any action brought by Indemnitee for:
(i)    indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or under applicable law or the Company’s


-32-

--------------------------------------------------------------------------------




Certificate of Incorporation or Bylaws now or hereafter in effect relating to
indemnification for Indemnifiable Events, and/or;
(ii)    recovery under directors’ and officers’ liability insurance policies
maintained by the Company; but only in the event that Indemnitee ultimately is
determined to be entitled to such indemnification or insurance recovery, as the
case may be. In addition, the Company shall, if so requested by Indemnitee,
advance the foregoing Expenses to Indemnitee, subject to and in accordance with
Section 2(c).
6.    Notification and Defense of Proceeding.
(a)    Notice. Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, Indemnitee shall, if a claim in respect thereof
is to be made against the Company under this Agreement, notify the Company of
the commencement thereof; but the omission so to notify the Company will not
relieve the Company from any liability that it may have to Indemnitee, except as
provided in Section 6(c).
(b)    Defense. With respect to any Proceeding as to which Indemnitee notifies
the Company of the commencement thereof, the Company will be entitled to
participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Proceeding, the Company shall not be liable to Indemnitee under this Agreement
or otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense unless: (i) the employment of legal counsel by Indemnitee
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of the Proceeding, (iii) after a Change in Control, the employment
of counsel by Indemnitee has been approved by the Independent Counsel or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases all Expenses of the Proceeding shall
be borne by the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company, or as to which
Indemnitee shall have made the determination provided for in (ii) above or under
the circumstances provided for in (iii) and (iv) above.
(c)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent, such consent
not to be unreasonably withheld; provided, however, that if a Change in Control
has occurred, the Company shall be liable for indemnification of Indemnitee for
amounts paid in settlement if the Independent Counsel has approved the
settlement. The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent. The Company


-33-

--------------------------------------------------------------------------------




shall not be liable to indemnify the Indemnitee under this Agreement with regard
to any judicial award if the Company was not given a reasonable and timely
opportunity as a result of Indemnitees’ failure to provide notice, at its
expense, to participate in the defense of such action, and the lack of such
notice materially prejudiced the Company’s ability to participate in defense of
such action. The Company’s liability hereunder shall not be excused if
participation in the Proceeding by the Company was barred by this Agreement.
7.    Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Company’s Certificate of
Incorporation, Bylaws, applicable law or otherwise; provided, however, that this
Agreement shall supersede any prior indemnification agreement between the
Company and the Indemnitee. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification than
would be afforded currently under the Company’s Certificate of Incorporation,
Bylaws, applicable law or this Agreement, it is the intent of the parties that
Indemnitee enjoy by this Agreement the greater benefits so afforded by such
change.
8.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing general and/or directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company director or officer.
9.    Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any Affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two (2) years from the date of
accrual of such cause of action or such longer period as may be required by
state law under the circumstances. Any claim or cause of action of the Company
or its Affiliate shall be extinguished and deemed released unless asserted by
the timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.
10.    Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.
11.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.


-34-

--------------------------------------------------------------------------------




12.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise received payment (under any
insurance policy, Bylaw or otherwise) of the amounts otherwise indemnifiable
hereunder.
13.    Duration of Agreement. This Agreement shall continue until and terminate
upon the later of (a) six (6) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or (b) one (1) year
after the final termination of any Proceeding, including any appeal, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 4(b) of this Agreement relating thereto.
14.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The indemnification provided under this Agreement
shall continue as to Indemnitee for any action taken or not taken while serving
in an indemnified capacity pertaining to an Indemnifiable Event even though
Indemnitee may have ceased to serve in such capacity at the time of any
Proceeding.
15.    Severability. If any provision (or portion thereof) of this Agreement
shall be held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, (a) the remaining provisions shall remain enforceable
to the fullest extent permitted by law; (b) such provision or provisions shall
be deemed reformed to the extent necessary to conform to applicable law and to
give the maximum effect to the intent of the parties hereto; and (c) to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void or unenforceable.
16.    Contribution. To the fullest extent permissible under applicable law,
whether or not the indemnification provided for in this Agreement is available
to Indemnitee for any reason whatsoever, the Company shall pay all or a portion
of the amount that would otherwise be incurred by Indemnitee for Expenses in
connection with any claim relating to an Indemnifiable Event, as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and


-35-

--------------------------------------------------------------------------------




its directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
17.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes in its entirety
all prior undertakings and agreements, including the any prior agreement with
respect to the subject matter hereof, of the Company and the Indemnitee with
respect to the subject matter hereof.
18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement may be brought in the Delaware Court of Chancery
or in the applicable state or federal courts in the Commonwealth of Virginia;
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery or
of the applicable state or federal courts in the Commonwealth of Virginia for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court of Chancery or in the applicable state or
federal courts in the Commonwealth of Virginia, and (iv) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery or in the applicable state or federal courts in the
Commonwealth of Virginia has been brought in an improper or inconvenient forum.
19.    Notices. All notices, demands and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt or mailed, postage prepaid,
certified or registered mail, return receipt requested and addressed to the
Company at:


comScore, Inc.
Attn: Chief Executive Officer
11950 Democracy Drive
Suite 600
Reston, Virginia 20190
Facsimile: 703-376-6590
and to Indemnitee at the address set forth below Indemnitee’s signature hereto.
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


-36-

--------------------------------------------------------------------------------




* * * * *






-37-

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day specified above.
COMSCORE, INC.
a Delaware corporation
By:     /s/ Christiana Lin
Print Name:     Christiana Lin
Title:    General Counsel
INDEMNITEE,
an individual
Signed: /s/ Mel Wesley
Print Name:     Mel Wesley
Address:    














[Signature Page to Indemnification Agreement]







